Name: Commission Regulation (EEC) No 2132/92 of 28 July 1992 amending Commission Regulations (EEC) No 131/92, (EEC) No 1695/92 and (EEC) No 1696/92 laying down common detailed rules for implementation of the specific measures for the supply of certain agricultural products to the French overseas departments, the Canary Islands, the Azores and Madeira
 Type: Regulation
 Subject Matter: regions of EU Member States;  agricultural activity;  trade;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31992R2132Commission Regulation (EEC) No 2132/92 of 28 July 1992 amending Commission Regulations (EEC) No 131/92, (EEC) No 1695/92 and (EEC) No 1696/92 laying down common detailed rules for implementation of the specific measures for the supply of certain agricultural products to the French overseas departments, the Canary Islands, the Azores and Madeira Official Journal L 213 , 29/07/1992 P. 0025 - 0026 Finnish special edition: Chapter 3 Volume 43 P. 0171 Swedish special edition: Chapter 3 Volume 43 P. 0171 COMMISSION REGULATION (EEC) No 2132/92 of 28 July 1992 amending Commission Regulations (EEC) No 131/92, (EEC) No 1695/92 and (EEC) No 1696/92 laying down common detailed rules for implementation of the specific measures for the supply of certain agricultural products to the French overseas departments, the Canary Islands, the Azores and MadeiraTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments (1), and in particular Articles 2 (6), 3 (5) and 4 (5) thereof, Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Canary Islands (2), and in particular Articles 3 (4), 4 (4) and 5 (2) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 introducing specific measures in respect of certain agricultural products for the benefit of the Azores and Madeira (3), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2101/92 (4) amends Article 33 (5) of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (5); Whereas the special provisions of the second subparagraph of Article 33 (5) of Regulation (EEC) No 3719/88 should be applied to import licences and exemption and aid certificates provided for under Regulations (EEC) No 131/92 (6), (EEC) No 1695/92 (7) and (EEC) No 1696/92 (8); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 1. The following second subparagraph is hereby added to Articles 2 (5) and 3 (7) of Regulation (EEC) No 131/92: 'Where the time limit of 30 days is exceeded, the provisions of the second subparagraph of Article 33 (5) of Regulation (EEC) No 3719/88 shall apply, beginning the first day in excess of this time limit.' 2. The following sentence is hereby added to the second subparagraph of Article 3 (1) of Regulation (EEC) No 131/92: 'Where the application is lodged during the six months following the time limit of 12 months, the aid paid shall be equal to 85 % of the aid due.' Article 2 The following second subparagraph is hereby added to Articles 2 (5), 3 (6) and 4 (8) of Regulation (EEC) No 1695/92: 'Where the time limit of 30 days is exceeded, the provisions of the second subparagraph of Article 33 (5) of Regulation (EEC) No 3719/88 shall apply, beginning the first day in excess of this time limit.' Article 3 The following second subparagraph is hereby added to Articles 2 (5), 3 (6) and 4 (8) of Regulation (EEC) No 1696/92: 'Where the time limit of 30 days is exceeded, the provisions of the second subparagraph of Article 33 (5) of Regulation (EEC) No 3719/88 shall apply, beginning the first day in excess of this time limit.' Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to files still open when this Regulation enters into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 356, 24. 12. 1991, p. 1. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 173, 27. 6. 1992, p. 1. (4) OJ No L 210, 25. 7. 1992, p. 18. (5) OJ No L 331, 2. 12. 1988, p. 1. (6) OJ No L 15, 22. 1. 1992, p. 13. (7) OJ No L 179, 1. 7. 1992, p. 1. (8) OJ No L 179, 1. 7. 1992, p. 6.